            Case 1:19-mj-02821-BPB Document 15 Filed 10/16/19 Page 1 of 2



                             IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,                        )
                                                 )
                Plaintiff,                       ) CASE NO. 19-MJ-2821
                                                 )
        vs.                                      )
                                                 )
RUFINO JODY MARTINEZ, a.k.a.                     )
“Mono,”                                          )
                                                 )
                Defendant.                       )

                       UNITED STATES= NOTICE OF RELATED CASES

       The United States of America notifies the Court that the subject matter in the above-

captioned case is related to the subject matter in the following cases:

       1.       U.S. v. Angel DeLeon, et al., Criminal No. 15-4268 JB
       2.       U.S. v. Anthony Baca et al., Criminal No. 16-1613 JB
       3.       U.S. v. Jonathan Gomez, a.k.a. “Baby G,” Case No. 19-MJ-3189
       4.       U.S. v. Gary Coca, Case No. 19-MJ-3023
       5.       U.S. v. Gregory Montoya, a.k.a. “Jinx,” Case No. 19-MJ-3231
       6.       U.S. v. Anthony Paul Salazar, Case No. 19-MJ-3233
       7.       U.S. v. Leopoldo Salazar, Case No. 19-MJ-3232
       8.       U.S. v. Robert Trujillo, Case No. 19-MJ-2999

       The United States hereby represents that the theories of prosecution, facts, evidence and

witnesses in the listed cases are substantially common to one another, and the cases arise out of

the same racketeering investigation involving the same enterprise. The United States respectfully

asserts that the listed cases should be assigned to a single United States District Judge of this Court

in the interest of judicial economy. Moreover, assignment of the listed case to a single United

States District Judge of this Court will minimize the risk of disparate treatment of similarly situated

criminal defendants.
         Case 1:19-mj-02821-BPB Document 15 Filed 10/16/19 Page 2 of 2



                                                   Respectfully submitted,

                                                   FRED FEDERICI
                                                   Attorney for the United States,
                                                   Acting Under Authority Conferred
                                                   by 28 U.S.C. §515

                                                   Electronically Filed 10/16/2019
                                                   MARIA Y. ARMIJO
                                                   RANDY M. CASTELLANO
                                                   Assistant United States Attorneys
                                                   200 N. Church Street
                                                   Las Cruces, NM 88001
                                                   (575) 522-2304 - Tel.
I HEREBY CERTIFY that I electronically
filed the foregoing with the Clerk of the
Court using the CM/ECF system which
will send electronic notification to defense
counsel of record.

               /s/
MARIA Y. ARMIJO
Assistant United States Attorney




                                               2
